Exhibit 10.1

 

[FORM OF 2004 STOCK INCENTIVE PLAN EMPLOYEE RESTRICTED STOCK UNIT
AWARD AGREEMENT]

 

ARCHIPELAGO HOLDINGS
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AWARD AGREEMENT, made this              day of               , 2005 (the
“Grant Date”), by and between Archipelago Holdings, Inc., a Delaware corporation
(the “Company”), and                                     (the “Employee”)
pursuant to the Archipelago Holdings 2004 Stock Incentive Plan (the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Plan and determined that it is in the
interest of the Company to enter into this Award Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.             Grant of RSUs.  The Company hereby grants to the Employee
pursuant to the Plan                 restricted stock units (“RSUs” or
“RSU Grant”), subject to the vesting provisions of Section 3, relating to the
Company’s common stock (“Shares”).  Each RSU represents the right to receive one
(1) Share.  The Company shall hold the RSUs in book-entry form.  The Employee
shall have no direct secured claim in any specific assets of the Company or the
Shares to be issued upon vesting, and will have the status as a general
unsecured creditor of the Company.  If an executed copy of this Award Agreement
is not returned to the Company by                             , 2005, the RSU
Grant hereunder shall be null and void, unless the Company determines, in its
sole discretion, that any delay was for good cause.

 

2.             Additional Documents; Definitions.  The Plan, which is
incorporated in this Award Agreement by reference and made a part hereof, shall
govern all aspects of this Award Agreement except as otherwise specifically
stated herein.  For purposes of this Award Agreement all terms not defined in
this Award Agreement or in Annex A attached hereto shall have the respective
meanings specified under the Plan.

 

3.             Vesting.  Except as otherwise provided herein, the RSU shall vest
in equal installments on                                 (i.e.,      % per
year).

 

4.             Dividend Equivalents.  As of each dividend date with respect to
Shares, a dollar amount equal to the amount of the dividend that would have been
paid on the number of Shares equal to the number of RSUs held by the Employee as
of the close of business on the record date for such dividend shall be converted
into a number of RSUs equal to the number of whole and fractional Shares that
could have been purchased at the closing price on the dividend declared on
Shares which is payable in Shares, the Employee shall be credited with an
additional numbers of RSUs equal to the product of (a) the number of his RSUs
then held on the related dividend record date multiplied by (b) the number of
Shares (including any fraction thereof) distributable

 

--------------------------------------------------------------------------------


 

as a dividend on a Share.  All such dividend equivalents credited to the
Employee shall be added to and in all respects thereafter be treated as RSUs
hereunder.

 

5.             Termination of Employment.

 

(a)           Upon Employee’s Termination of Employment for any reason other
than death or Disability, the unvested portion of the RSU Grant shall be
immediately forfeited.

 

(b)           Upon the Employee’s Termination of Employment for Disability, the
RSU Grant shall continue to vest as if the Employee was still employed with the
Company as long as the Employee continues to have a Disability.

 

(c)           If an Employee dies while employed by the Company or while the
Employee has a Disability covered under Section 5(b), the RSU Grant shall
immediately vest.

 

6.             Issuance of Shares.  As promptly as practical after the date on
which a portion or all of the RSU Grant vests, and after receipt of any required
tax withholding and receipt of such Consents as the Company deems necessary or
desirable, the Company shall issue or transfer to the Employee the number of
Shares with respect to which the RSU Grant has become vested (less Shares
withheld in satisfaction of tax withholding obligations, if any), and shall
deliver to the Employee a certificate or certificates therefor, registered in
the Employee’s name.  The Company may postpone such delivery until it receives
satisfactory proof that the issuance or transfer of such Shares will not violate
any of the provisions of the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities Exchange Act of 1934, as amended, any rules
or regulations of the Securities and Exchange Commission promulgated thereunder,
or the requirements of applicable state law relating to authorization, issuance
or sale of securities, or until there has been compliance with the provisions of
such acts or rules.  The foregoing provisions of this Section 6 to the contrary
notwithstanding, the date of any distribution of Shares shall be postponed to
such date as may be necessary to avoid an acceleration of income and imposition
of tax penalties and interest under Section 409A of the Internal Revenue Code.

 

7.             Rights as Shareholder.  Neither the Employee nor any permitted
transferee of an RSU shall have any of the rights of a member or shareholder
with respect to any Shares except to the extent that a certificate or
certificates for such Shares shall have been issued upon vesting of the RSU as
provided herein, and no adjustment shall be made for cash distributions in
respect of such Shares for which the distribution date (or record date, in the
event the Company becomes a corporation) is prior to the date upon which such
Employee or permitted transferee shall become the holder of record thereof.

 

8.             Restrictions.

 

(a)           Securities Law Restrictions.  Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
or have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary

 

2

--------------------------------------------------------------------------------


 

or desirable in order to achieve compliance with the Securities Act, the
securities laws of any state or any other law.

 

(b)           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
Initial Public Offering, the Employee shall not directly or indirectly sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any RSU
or other contract for the purchase of, purchase any RSU or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Shares acquired under this Award
Agreement without the prior written consent of the Company.  Such restriction
(the “Market Stand-Off”) shall be in effect for one hundred eighty (180) days
following the date of the final prospectus for the offering.

 

In the event of any adjustment of, changes in or additions to the Shares, any
new, substituted or additional interests or securities which are by reason of
such adjustment, change or addition distributed with respect to any Shares
subject to the Market Stand-Off, or into which such Shares thereby become
convertible, shall immediately be subject to the Market Stand-Off.  In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Shares acquired under this Award Agreement until the end of
the applicable stand-off period.  The Company’s underwriters shall be
beneficiaries of the agreement set forth in this Section 8(b).  This Section
8(b) shall not apply to Shares that are registered in the public offering under
the Securities Act.

 

9.             Right of Recapture.  If at any time within six (6) months after
the date on which the Employee vests in a portion or all of the RSU Grant:  (a)
there is a Termination of Employment for Cause (or, if still employed by the
Company, engages in any activity that would constitute a basis for a Termination
of Employment for Cause); or (b) the Employee engages in any activity determined
in the discretion of the Company to be Competitive Activity, then any proceeds
of the RSU Grant realized by the Employee within that six (6)-month period
(“Proceeds”) shall be paid by the Employee to the Company upon notice from the
Company.  Such Proceeds shall be determined as of the date of vesting without
regard to any subsequent change in the Fair Market Value of a Share.  The
Company shall have the right to offset such Proceeds against any amounts
otherwise owed to the Employee by the Company (including, without limitation,
against any wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement) to the maximum extent permitted by law.

 

10.           Right of Offset.  The Company shall have the right to offset
against the obligation to deliver Shares in respect of any Award Agreement, any
outstanding amounts then owed by the Employee to the Company.

 

11.           Notices.  All notices required or permitted hereunder shall be
given in writing by personal delivery, by confirmed facsimile transmission (with
a copy dispatched by express delivery or registered or certified mail), or by
express delivery via express mail or any reputable express courier
service.  Notices shall be addressed:

 

3

--------------------------------------------------------------------------------


 

(a)           if to the Company, at 100 South Wacker Drive, 20th Floor, Chicago,
IL  60606, Attention:               ; Fax:  at                   ;
Confirm                   ; or

 

(b)           if to the Employee, at the address set forth on the signature
page; or

 

(c)           as to either party, at such other address as may be designated by
notice in the manner set forth herein.

 

Notices which are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

 

12.           Binding Effect.

 

(a)           Any action taken or decision made by the Committee arising out of
or in connection with the construction, administration, interpretation or effect
of this Award Agreement shall lie within its sole and absolute discretion, as
the case may be, and shall be final, conclusive and binding on the Employee and
all persons claiming under or through the Employee.

 

(b)           Subject to Section 10 hereof, this Award Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.

 

13.           No Right to Perform Services.  The granting of RSUs hereunder
shall not be construed as granting Employee any right to perform services for,
or remain an employee of, the Company.  The right of the Company to terminate
Employee’s services and employment at any time and for any reason is
specifically reserved.

 

14.           Governing Law.  This Award Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.

 

15.           Severability.  If any provision of this Award Agreement shall
hereafter be held to be invalid, unenforceable or illegal in whole or in part,
in any jurisdiction under any circumstances for any reason, (a) such provision
shall be reformed to the minimum extent necessary to cause such provision to be
valid, enforceable and legal while preserving the intent of the parties as
expressed in, and the benefits to the parties provided by, this Award Agreement
or (b) if such provision cannot be so reformed, such provision shall be severed
from this Agreement and an equitable adjustment shall be made to this Award
Agreement (including, without limitation, addition of necessary further
provisions of this Award Agreement) so as to give effect to the intent as so
expressed and the benefits so provided.  Such holding shall not affect or impair
the validity, enforceability or legality of such provision in any other
jurisdiction or under any other circumstances.  Neither such holding nor such
reformation or severance shall affect or impair the legality, validity or
enforceability of any other provision of this Award Agreement.

 

16.           Terms of Other Agreements.  To the extent the terms of an
employment agreement or change in control severance agreement between the
Company and the Employee are more beneficial to the Employee than the terms of
this Award Agreement, then the terms of such employment or change in control
severance agreement shall govern.

 

4

--------------------------------------------------------------------------------


 

17.           Merger, Sale or Liquidation of the Company.  Upon a merger, sale
or liquidation of the Company, the RSUs will be subject to the same terms and
conditions as provided in Section 18 of the Archipelago Holdings, L.L.C. 2003
Long-Term Incentive Plan.

 

18.           Entire Award Agreement.  This Award Agreement and the Plan
comprise the whole agreement between the parties hereto with respect to the
subject matter hereof, and may not be modified or terminated orally.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.

 

 

 

Archipelago Holdings, Inc.

 

 

 

By:

 

 

 

 

 

 

 

Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Annex A
Certain Definitions

 

As used in this Award Agreement, the following terms shall have the following
meanings:

 

(a)           “Cause” shall mean (i) conviction, or plea of nolo contendere (or
a similar plea), in a criminal proceeding, whether in respect of a felony or
misdemeanor; (ii) misconduct; (iii) dishonesty; (iv) material violation of the
Company’s policies or procedures; (v) willful or repeated failure or refusal to
perform the Employee’s duties satisfactorily after receiving notice from the
Company; (vi) engaging in Detrimental Activity; or (vii) such other or different
circumstances as the Committee may determine to constitute Cause; in each case
as determined by the Committee, which determination shall be final, binding and
conclusive.

 

(b)           “Competitive Activity” shall mean engaging in activity with the
New York Stock Exchange, Inc., American Stock Exchange LLC, NASDAQ Stock Market,
Inc., Instinet Group Incorporated, Brut ECN L.L.C. and any of their
subsidiaries, parent entities and successors (other than the Company).

 

(c)           “Consents” shall mean (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
Federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the Employee with respect to the disposition
of Shares, or with respect to any other matter, which the Committee shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (iii) any and all
consents, clearances and approvals by any governmental or other regulatory
bodies, and (iv) and any all consents or authorizations required to comply with,
or required to be obtained under, applicable local law or otherwise required by
the Committee.

 

(d)           “Detrimental Activity” means (i) using confidential information
received during employment with the Company relating to the business affairs of
the Company or any of its clients, in breach of such person’s undertaking to
keep such information confidential; (ii) direct or indirect persuasion or any
attempt to persuade by any means, any employee of the Company to terminate their
employment with the Company or to breach any of the terms of their employment
with the Company; or (iii) any other activity otherwise deemed to be
detrimental, inimical, contrary or harmful to the interests of the Company, in
each case as determined by the Committee, which determination shall be final,
binding and conclusive.

 

(e)           “Disability” of an Employee shall mean the Employee’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than six (6) months.  An Employee shall not be considered to be
permanently and totally disabled unless such Employee furnishes proof
satisfactory to the Company in its sole discretion of the

7

--------------------------------------------------------------------------------


 

existence thereof in such form and manner, and at such times, as the Committee
may require.

 

(f)            “Termination of Employment” shall mean the Employee’s ceasing to
be employed by the Company.  The Committee, in its discretion, may determine (a)
whether any leave of absence constitutes a termination of employment for
purposes of this Award Agreement and (b) when a change in the Employee’s
association or status with the Company constitutes a Termination of Employment
for purposes of this Award Agreement.  The Committee shall have the right to
determine whether an Employee’s Termination of Employment is a dismissal for
Cause and the date of termination in such case, which date the Committee may
retroactively deem to be the date of the action that is cause for
dismissal.  Such determinations of the Committee shall be final, binding and
conclusive.

 

8

--------------------------------------------------------------------------------